Citation Nr: 1016779	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to November 4, 
2005, for a combined evaluation of 80 percent for all service 
connected disabilities.

2. Entitlement to service connection for posttraumatic 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran had qualifying active duty service from December 
1941 to January 1943 and from May 1945 to March 1946.  He was 
a Prisoner of War (POW) of the Japanese from April 1942 to 
January 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA) which, 
in pertinent part, established a combined schedular 
evaluation of 80 percent for multiple service connected 
disabilities, effective from November 4, 2005.

In a September 2009 decision, the Board denied entitlement to 
a combined schedular evaluation in excess of 80 percent, and 
remanded the issue of the November 4, 2005, effective date 
assigned for that combined evaluation for issuance of a 
Statement of the Case.  Such was accomplished in December 
2009, and the Veteran perfected his appeal with the timely 
filing of a VA Form 9 in February 2010.  The matter has now 
been certified to the Board for appellate consideration.

The issue of entitlement to an increased evaluation for a 
service connected heart condition was deemed raised by the 
record in the September 2009 Board decision, but no action 
appears to have been taken on that claim.  The claims file 
has not yet been returned to the RO.  Therefore, the Board 
again refers the matter to the AOJ for appropriate action.  

The issue of service connection for posttraumatic arthritis 
of the right knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 4, 2005, the Veteran was service 
connected for ischemic heart disease, rated at 30 percent; 
hypertension, rated at 10 percent; and residuals of a shell 
fragment wound of the right hand, rated at 10 percent.

2.  Effective November 4, 2005, service connection was 
granted for right upper extremity peripheral neuropathy, 
rated at 10 percent; left upper extremity peripheral 
neuropathy, rated at 10 percent; right lower extremity 
peripheral neuropathy, rated at 10 percent; and right lower 
extremity peripheral neuropathy, rated at 10 percent; and 
ankylosis of the third and fourth fingers of the right hand, 
rated at 20 percent.

3.  Effective November 4, 2005, an increased evaluation of 20 
percent was granted for hypertension; and evaluations were 
confirmed and continued for ischemic heart disease, rated at 
30 percent; and residuals of a shell fragment wound of the 
right hand, rated at 10 percent.

4.  Effective November 4, 2005, a bilateral factor of 5.3 
percent was assigned based on multiple disabilities of the 
upper and lower extremities.


CONCLUSION OF LAW

The criteria for a combined schedular evaluation in excess of 
80 percent prior to November 4, 2005, have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.25, 4.26 (2009).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

These duties are not applicable here, as the case involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the There is no dispute as to the underlying facts.

II.  Analysis

The Veteran contends that VA has erred in calculating his 
combined schedular evaluation.  He argues that the assigned 
separate evaluations for each disability should be added 
together.  He has not argued that any of the evaluations 
assigned for his service connected disabilities are incorrect 
or improper, and he has not disagreed with any assigned 
effective date for those evaluations.

VA does not merely add the individual percentages of each 
condition to determine a combined rating.  Instead, a 
combined rating table that considers the effect from the most 
serious to the least serious conditions is applied.  
38 C.F.R. § 4.25.  The table is based on a formula that 
recognizes that each additional disability impacts only that 
part of the whole person which was previously not disabled.  
When the whole (100 percent) person is awarded a 50 percent 
disability, half of the person is disabled.  If another 
disability is then rated 50 percent, it can only impact that 
part of the person which was not disabled.  Half of 100 
percent is 50 percent, and half of 50 percent is 25 percent.  
A person with two 50 percent disabilities is therefore 75 
percent disabled (50+25).

To use the combined rating table, the disabilities are listed 
in order from most severe to least severe.  The degree of 
greatest disability in read from the left hand column on 
Table I, 38 C.F.R. § 4.25, and is intersected with the next 
highest rating along the top row of Table I.  The number at 
the intersection is the combined value of those two 
disabilities.  The process is then repeated, using the most 
recent combined value down the left column and the next 
disability along the top row, until all the disabilities have 
been considered.  

When there are multiple disabilities affecting both upper or 
both lower extremities, these disabilities are combined 
together first, and ten percent of their combined value is 
then added to the combined rating for those bilateral 
disabilities.  This is the bilateral factor.  This is then 
considered to be a single disability for purposes of 
combining.  38 C.F.R. § 4.26.

Prior to November 4, 2005, the Veteran was service connected 
for three disabilities, rated 30, 10, and 10 percent 
disabling.  A 30 and a 10 combine on Table I, 38 C.F.R. 
§ 4.25, to 37.  37 and the last 10 percent disability combine 
to 43.  None of the involved disabilities prior to November 
4, 2005, involve bilateral extremities.

The 43 percent combined evaluation under 38 C.F.R. § 4.25 is 
then rounded down to a 40 percent combined evaluation, as 
directed by the regulation.  The veteran was informed that 
this was his combined evaluation for these three disabilities 
in correspondence dated in October 2005, when it was first 
assigned.

There are no additional disabilities service connected prior 
to November 4, 2005, and there has been no adjustment of any 
evaluation assigned for service connected disabilities prior 
to November 4, 2005.  All changes to the number and value of 
service connected disabilities were effective November 4, 
2005, and that is the earliest possible date for the 80 
percent combined schedular evaluation to be effective.

As a matter of law, an increased combined evaluation greater 
than 80 percent prior to November is not warranted.



ORDER

An effective date prior to November 1, 2005, for a combined 
evaluation of 80 percent for all service connected 
disabilities is denied.


REMAND

In a June 2009 rating decision, the RO denied service 
connection for posttraumatic osteoarthritis of the right 
knee, to include as a presumptive condition for former POW's.  
In October 2009, within one year of the denial, the Veteran 
expressed his disagreement with the decision; this is a valid 
Notice of Disagreement (NOD).  38 C.F.R. §§ 20.201, 20.302.  
The RO has taken no further action with regard to the claim 
of service connection for osteoarthritis of the right knee.  

When an NOD has been filed with regard to an issue, and a 
Statement of the Case (SOC) has not been issued, the 
appropriate Board action is to remand the issue to the agency 
of original jurisdiction for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

The Veteran should be provided an SOC 
which addresses the issue of entitlement 
to service connection for posttraumatic 
osteoarthritis of the right knee.  If, and 
only if, the appeal is perfected by a 
timely filed substantive appeal, this 
issue should be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


